            Case 1:21-mj-00067-ZMF Document 4 Filed 03/11/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           *
                                                   *
                     vs.                           *       Case No. 1:21-mj-00067-ZMF-1
                                                   *
KASH KELLY,                                        *
         Defendant                                 *
                                                   *

                                                ooOoo

             CONSENT MOTION TO CONTINUE PRELIMINARY HEARING

       Defendant, Kash Kelly, by his undersigned counsel hereby respectfully moves this Honorable

Court to continue the Preliminary Hearing scheduled for this afternoon, March 11, 2021 at 3:00 p.m.

AUSA Emory Cole consents to this request.

       1.         Mr. Kelly is charged by Criminal Complaint with two misdemeanor offenses arising

out of his alleged conduct at the United States Capitol on January 6, 2021. See Complaint, (ECF 1,

filed 1/15/21).

       2.         At his initial appearance on March 10, 2021, this Court scheduled a Preliminary

Hearing for March 11, 2021 at 3:00 p.m.

       3.         After discussing the pending charges with AUSA Cole, counsel is of the opinion that

a short continuance of the Preliminary Hearing to provide counsel the opportunity to discuss the

matter with Mr. Kelly and attempt to reach a prompt non-trial resolution of the case is in the best

interests of Mr. Kelly and of the public.

       4.         Mr. Kelly is presently serving a federal sentence in an unrelated case so that his

continued detention in this matter will not prejudice him as he will receive credit for the time he is

serving.
            Case 1:21-mj-00067-ZMF Document 4 Filed 03/11/21 Page 2 of 2




       5.      Counsel has spoken to Mr. Kelly, who consents to the continuance of his Preliminary

Hearing at this time.

       6.      Counsel proposes to submit a Joint Status Report to the Court on March 25, 2021

alerting the Court of the status of the case.

       WHEREFORE, Mr. Kelly respectfully requests that the Court continue the Preliminary

Hearing scheduled for March 11, 2021 and counsel will submit a Status Report to the Court on

March 25, 2021.

                                                    Respectfully submitted,

                                                    /s/ Carmen D. Hernandez
                                                    Carmen D. Hernandez
                                                    Bar No. MD 03366
                                                    7166 Mink Hollow Rd
                                                    Highland, MD 20777
                                                    240-472-3391
                                                    chernan7@aol.com

                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the Consent Motion to Continue the Preliminary Hearing was
served this 11th day of March, 2021 on all counsel of record via ECF.



                                                    /s/ Carmen D. Hernandez
                                                    Carmen D. Hernandez




                                                2
